Citation Nr: 0935984	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for coronary artery disease (CAD) with hypertension.

2.  Entitlement to a separate rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1981 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The issue of entitlement to an increased rating in excess of 30 
percent for CAD with hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected hypertension is shown to 
require continuous medication for control of his hypertension 
symptoms and is productive of diastolic pressure readings of 
predominantly 100 or more, or systolic pressure readings of 
predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a separate rating of 10 percent for service-
connected hypertension have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.
 §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  A "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim for 
VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 119-20; 
see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in July 2006 prior 
to the initial adjudication of his claim in a December 2006 
rating decision.  The VCAA letter indicated the types of 
evidence necessary to substantiate the claim, and the division 
of responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  The letter also 
provided notice pertaining to the downstream disability rating 
and effective date elements of the claim, with subsequent 
adjudication of his claim in a May 2007 Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini and Mayfield, both supra.  Further, although the July 
2006 letter did not provided information consistent with the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the case was vacated and remanded sub nom in Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) and 
therefore such notification is no longer required.

The Veteran was afforded a VA examination in July 2006.  The 
Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA medical records, private 
treatment records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Increased Rating for CAD with Hypertension

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes 
will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 

The RO has evaluated the Veteran's service-connected 
cardiovascular condition with hypertension currently evaluated 
as 30 percent disabling, under 38 C.F.R. § 4.104; Diagnostic 
Codes (DC) 7101-7005.  See 38 C.F.R. § 4.27 (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen).  
 
During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart diseases.  
In this case, service connection is in effect for both coronary 
artery disease, and hypertension, therefore, a separate rating 
is warranted for hypertension. 
 
Under 38 C.F.R. § 4.104, DC 7101, a 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or when systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when diastolic pressure 
is predominantly 120 or more. 
 
For VA purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, 
Note (1). 

VA treatment records dated from October 2005 to July 2006 
reflect minimal treatment for CAD and hypertension.  A May 2006 
private treatment record reflects blood pressure was 126/76.

The Veteran underwent a VA examination in July 2006.  With 
regard to hypertension, the Veteran reported that there have 
been no changes in his medications and that his blood pressure 
was stable.  Upon physical examination, the Veteran's blood 
pressure readings were as follows:  124/60, 124/70, and 124/80.
 
Based on the provisions of DC 7101, the Veteran is entitled to 
a separate rating of 10 percent for hypertension.  The 
preponderance of the medical evidence shows that the Veteran's 
diastolic pressure readings are predominantly 100 or more and 
continuous medication is required for control.

The Board finds that the Veteran's disability has been no more 
than 10 percent disabling for hypertension since the date his 
claim was filed, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.  
After considering all the evidence of record, the Board finds 
that a separate 10 percent rating for hypertension is warranted 
and to that extent the claim is granted. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned rating.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned rating.  
Therefore, in absence of such factors, the Board determines 
that the criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A separate rating of 10 percent for hypertension is warranted.


REMAND

The Veteran underwent a VA examination in July 2006.  The 
Veteran told the VA examiner that he had two valves that 
leaked, chest pain, fatigue, perfuse sweating, and shortness of 
breath.  He also told the VA examiner that he was able to go up 
steps, but becomes short of breath and that he was able to go 
down steps and dress without shortness of breath.  During the 
examination, however, the Veteran was not able to do an 
exercise stress test due his left foot pain (he had injured his 
ankle).  The VA examiner estimated that the METs level would be 
4.5 to 5.2 based on the Veteran's reported ability to go up and 
down the steps.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Because the medical 
examination provided with respect to the Veteran's CAD is 
inadequate for rating purposes, the claim must be remanded for 
another examination (when the Veteran is able to do an exercise 
stress test) so that the his current level of severity is 
accurately reflected.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
cardiovascular examination when the 
Veteran is able to do an exercise stress 
test, if possible.  The claims folder, 
to include a copy of this remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 
 
The examination should include 
appropriate testing to determine the 
current workload, expressed in metabolic 
equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope. 
 
If such testing cannot be undertaken due 
to medical reasons, the medical examiner 
should provide an estimate of the level 
of activity that results in those 
symptoms. 
 
The examiner should discuss whether 
there is acute or chronic congestive 
heart failure and/or left ventricular 
dysfunction. 
 
The examiner should record the Veteran's 
blood pressure. 
 
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly 
set forth in the examination report. 

2.	Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


